Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 30, 2016

                                     No. 04-15-00692-CV

                                         John SHULL,
                                           Appellant

                                                v.

  WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS' ASSOCIATION, INC.;
         Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                   Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15954
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
Sitting:      Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice, not participating in the decision

        Appellant John Shull is representing himself in this appeal. On October 17, 2016,
Appellant filed a brief that failed to comply with several of the Texas Rules of Appellate
Procedure including that it contained more than 30,000 words. See, e.g., TEX. R. APP. P.
9.4(i)(2)(b). On October 25, 2016, we struck Appellant’s brief, ordered him to file a brief that
fully complied with the Rules, and warned him that if he failed to comply with the Rules and our
order, we could strike his amended brief and proceed as if he had failed to file a brief.
       On November 7, 2016, Appellant filed an amended brief, but it failed to fully comply
with our order and the Rules. Thus, on December 7, 2016, as we had warned Appellant of what
we could do, this court struck Appellant’s amended brief and dismissed his appeal for want of
prosecution.
       On December 22, 2016, Appellant filed a document titled “Appellant’s Reconsideration
Request for Court’s Order of 7 Dec 16 Dismissing Case and Other Actions.” In his motion,
Appellant asks this court to “reverse [the] dismissal action and permit Appellant to submit a
revised 15,000 word brief.” We construe Appellant’s motion as a motion for rehearing. See
TEX. R. APP. P. 49.1.
       The panel has considered Appellant’s motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

      It is so ORDERED on December 30, 2016.


                                                PER CURIAM



ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court